DETAILED ACTION
This action is in response to the application filed 24 March 2020, claiming benefit back to 25 September 2017.
	Claims 1 – 20 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 4 recites the limitation “and an ideal operating plan of the electrolytic apparatus after the past period”, however ‘ideal’ is a relative term, and is not defined in Applicant’s specification.  As such, the claim fails to particularly point out and distinctly claim the subject matter. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 13 are directed towards an apparatus comprising ‘units’, however these units are merely software per se1 and are non-statutory under 35 U.S.C. 101. 

Claims 15 – 20 are not in one of the four statutory categories of invention.  Claim 15 recites a “computer readable storage medium” embodying various instructions.   The broadest reasonable interpretation of a claim drawn to a “computer readable storage medium” typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of “computer readable storage medium”. In this instance, the specification provides no special definition with respect to the “computer readable storage medium” limiting the broadest reasonable interpretation to non-transitory media (see specification, para [0138]). As a result, claim 15 encompasses within its scope signals per se and is thus not statutory.  Claims 16 – 20 are dependent and claims and do not overcome the deficiency of their parent claim.  Thus, claims 15 – 20 are non-statutory. (See In re. Nuijten, 500 F.3rd 1346, 1356-57; and 
	ww.uspto.gov/ip/boards/bpai/decisions/prec/fd2012_007692_precedential.pdf.). 

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Exemplary independent claim 14  recites the limitations of predicting a transition of a future electricity rate by using an electricity rate prediction model that predicts a transition of an electricity rate in a target period based on a value of a first factor available before the target period; generating an operating plan of an electrolytic apparatus in a first period in a future based on a predicted transition of the future electricity rate; and updating the electricity rate prediction model by learning based on a value of the first factor in a past period and an actual transition of an electricity rate after the past period These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers fundamental economic practices by performance of the limitations in the human mind2.  The claim elements recite performing forecasting and creating a plan, based on the forecast, for the use in producing an item (e.g. hydrogen), which is a fundamental economic / business concept, and the elements are performed in the mind or using pencil and paper. 

Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Exemplary independent claim 14 further recites the element of wherein the electricity rate prediction model predicts the transition of the electricity rate in the target period based on a value of the first factor including at least one of an electricity rate, a power demand amount, a power supply amount, a regenerated energy generation amount, a predicted value of the regenerated energy generation amount, and weather information before the target period, however this is merely a description of the data that is used within the prediction model.  
	Independent claim 1 recites the additional limitations of a prediction unit, a plan generation unit, and a model update unit, however these are at best software, which merely automates the steps.  Independent claim 15 recites a computer readable storage medium, however this is recited at a high level of generality, and merely automates the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The claim is directed to the abstract idea.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception. In respect to exemplary dependent claims 2 – 13:
Claims 2 – 8 merely further define the generation unit by further describing the step of generating an operating plan;
Claim 9 merely describes the result of the plan generating using the generation unit;
Claims 10 and 11 merely describe an additional unit by describing the abstract steps being performed;
Claim 12 merely describes an additional unit by describing the abstract steps being performed; and
Claim 13 merely describes an additional unit by describing intended use of the unit. 

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se [e.g. an apparatus comprising modules, a computer readable storage medium] amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that serves to perform generic computer functions previously known to the industry3  [e.g. performing repetitive calculations;  receiving, processing, and storing data; electronically scanning or extracting data from a physical document;  electronic recordkeeping;  automating mental tasks;  receiving or transmitting data over a network, e.g., using the Internet to gather data] . 
Applicant’s specification, at, e.g., paragraphs [0133]-[0142] provides evidence of generic computer hardware performing generic, well-known, computer functions. 
Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation4.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.            
           
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims  1 – 4, 8, and 13 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fairle (U.S. 2005/165511) in view of Cross et al. (U.S. 2017/0315523, hereinafter Cross).

In respect to claim 1, Fairle discloses a planning apparatus comprising:
	an operating plan generation unit that generates an operating plan of an electrolytic apparatus in a first period in a future based on the predicted transition of the future electricity rate (see at least  [0094] It can thus be seen that loads 92 have a substantially fixed (i.e. predictable) energy demand profile. In contrast to loads 92, however, the demand profile caused by electrolysers 78 can be characterized as being "on-demand", in that their energy demand profile can be dynamically matched to the availability of energy in network 50. Put in other words, since electrolysers 78 can be used to create and store hydrogen at any time, regardless of when that hydrogen is to be consumed by fuel cell 82 and/or HPVs 90, it is possible to choose at which times that electrolysers 78 will be activated to store hydrogen for later use by fuel cell 82 and/or HPVs 90; see further [0107] Referring to FIG. 5, an exemplary set of sub-steps for performing step 440 of method 400 is indicated generally at 440a. Beginning at step 500, a determination is made as to whether demand is greater than the availability. This can be performed by controller 102 simply monitoring the level of demand experienced by electrolysers 78 and conventional loads in relation to the availability from generating stations 54. If demand exceeds availability, then the method advances to step 510 at which point a determination is made if there is any additional availability. This is also performed by controller 102, which examines the output from generating stations 54 to see if there is any additional capacity for generation from any one or more of those stations 54. If there is additional availability (i.e. not all stations 54 are operating at peak capacity), then the method advances to step 520 where controller 102 can instruct an appropriate one of stations 54 to produce additional power to meet the demand; see further  [0123] Still further sophisticated matching is contemplated as controller 102 is provided with information data network 110 that can be related to the other information in Tables III and IV to achieve a desired match in demand and availability, and thereby provide additional demand information at step 410 and availability information at step 420. Table V shows an exemplary set of criteria that can be provided over data network 110. [0124] Thus, the information Table V can be used by controller 102 in conjunction with the information in Tables III and IV to arrive at a cost determination associated with using a particular power station 54 to provide power to a particular electrolyser 78 and/or conventional loads [i.e. predicted transition of the future electricity rate]).
	While Fairle disclose as will be understood by those of skill in the art, network 50 has an energy demand profile that can be compiled from historic data of demand activity on network 50 and which can be used to provide a fairly accurate prediction of future demand activity. Table I shows an energy demand profile caused conventional consumer loads 92 (see at least [0093]), it may not explicitly disclose an electricity rate prediction unit that predicts a transition of a future electricity rate by using an electricity rate prediction model that predicts a transition of an electricity rate in a target period based on a value of a first factor available before the target period.
	Analogous art Cross discloses an electricity rate prediction unit that predicts a transition of a future electricity rate by using an electricity rate prediction model that predicts a transition of an electricity rate in a target period based on a value of a first factor available before the target period (see at least [0044] In addition, additional data source elements 255 and 260 of FIG. 2A allow one or more forecaster components 270 (each potentially including multiple forecasting models, not shown) of the system 200 to obtain and use information to forecast one or more types of power-related information, such as based on past and/or current weather data, past and/or current price data, past and/or current data about power supply and/or demand, etc. In this example, the forecaster components include a power price forecaster component 270a that forecasts prices for power supplied to and/or from the utility, a power demand forecaster component 270c that forecasts demand for power supplied from the battery, and a power supply forecaster component 270b that forecasts supply available of power to be supplied from the battery, although in other embodiments one or more such components may not be present and/or may be combined
( e.g., to replace the components 270b and 270C with a single power demand/supply forecaster that predicts positive and negative demand, with negative demand indicating available supply). The CDI agent 250 may then receive such forecasted data, and use it together with other types of data described below, to manage the control of the battery to optimize or otherwise enhance one or more financial constraints and/or power availability constraints, such as in combination with other constraints related to battery life and/or other performance characteristics).
	It would have been obvious to one of ordinary skill in the art to include in the demand profile of Fairle the prediction model for electricity prices as taught by Cross since the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that it would produce a predictable result of forecasting future electricity rates to improve the demand profile. 

	Cross, as combined with Faile, further discloses5 a first model update unit that updates the electricity rate prediction model by 	learning based on a value of the first factor in a past period and an actual transition of an electricity rate after the past period (see at least [0067] A forecasting model may be trained and/or updated in various manners in various embodiments. As one nonexclusive example, historical data may be available on which to initially train a model, after which the model can run "online" as new data comes in. For example, suppose 100 historical values (x 1,u1), (x2 ,u2), ... , (x 100,u100) are available. The first 50 of them, for example, may be reserved to estimate the initial values of the parameters A, B, C. Then the remaining 50 points may be compared with the predictions that the trained model generates to measure how well the model performs for that future data. Note as the model is run forward from time 50 to time 100 in this example, the parameters A, B, C may change when using any of the dynamic models above. The final model may be used to predict future points; every time a new measurement occurs, tl1e model may update itself. This is typically computationally cheap, and may be done in real time in at least some embodiments; see further [0078] As one example embodiment with additional details regarding performing price and demand forecasting with historical data, with data every five minutes for price, demand and weather, a Kalman filter is used for incremental price and incremental demand on a five minute time scale), 	wherein the electricity rate prediction model predicts the transition of the electricity rate in the target period based on a value of the first factor including at least one of an electricity rate, a power demand amount, a power supply amount, a regenerated energy generation amount, a predicted value of the regenerated energy generation amount, and weather information before the target period (see at least [0044] In addition, additional data source elements 255 and 260 of FIG. 2A allow one or more forecaster components 270 (each potentially including multiple forecasting models, not shown) of the system 200 to obtain and use information to forecast one or more types of power-related information, such as based on past and/or current weather data, past and/or current price data, past and/or current data about power supply and/or demand, etc.).

Claims 14 and 15 recite a method and computer readable storage medium performing the same steps as found in claim 1, and are rejected using the same rationale. 

In respect to claim 2, the combined invention of Fairle and Cross disclose the planning apparatus according to claim 1, wherein the operating plan generation unit comprises a first operating plan generation unit that generates the operating plan of the electrolytic apparatus in the first period in the future by using an operating plan generation model that generates an operating plan in the target period based on a value of a second factor available before the target period (see at least [0119] Column 5 of Table IV identifies the hydrogen storage capacity, and thus electrolyser 781 is indicated as having a "high" level of storage capacity; electrolyser 782 is indicated as having a "medium" level of storage capacity; and electrolyser 783 is indicated as having a "low" level of storage capacity; and conventional loads 92 have no storage capacity. Finally, Column 6, Demand Response, identifies that electrolysers 78 have a "high" level of demand response in that they can be quickly turned "off'' or "on" (or set to some level in between based on hydrogen demand constraints) by controller 102, while conventional loads 92 cannot turned "off'' or "on" by controller 102, and are a fixed demand on grid 74) and a prediction result of the transition of the electricity rate in the target period (see at least [0093] As will be understood by those of skill in the art, network 50 has an energy demand profile that can be compiled from historic data of demand activity on network 50 and which can be used to provide a fairly accurate prediction of future demand activity. Table I shows an energy demand profile caused conventional consumer loads 92; and see further Cross [0044] In addition, additional data source elements 255 and 260 of FIG. 2A allow one or more forecaster components 270 (each potentially including multiple forecasting models, not shown) of the system 200 to obtain and use information to forecast one or more types of power-related information, such as based on past and/or current weather data, past and/or current price data, past and/or current data about power supply and/or demand, etc. In this example, the forecaster components include a power price forecaster component 270a that forecasts prices for power supplied to and/or from the utility, a power demand forecaster component 270c that forecasts demand for power supplied from the battery, and a power supply forecaster component 270b that forecasts supply available of power to be supplied from the battery, although in other embodiments one or more such components may not be present and/or may be combined ( e.g., to replace the components 270b and 270C with a single power demand/supply forecaster that predicts positive and negative demand, with negative demand indicating  available supply). The CDI agent 250 may then receive such forecasted data, and use it together with other types of data described below, to manage the control of the battery to optimize or otherwise enhance one or more financial constraints and/or power availability constraints, such as in combination with other constraints related to battery life and/or other performance characteristics).

In respect to claim 3, the combined invention of Fairle and Cross disclose the planning apparatus according to claim 2 wherein the operating plan generation model generates an operating plan of the electrolytic apparatus in the target period based on a value of the second factor including at least one of operating data of the electrolytic apparatus and a hydrogen storage amount of the electrolytic apparatus before the target period, (see at least [0119] Column 5 of Table IV identifies the hydrogen storage capacity, and thus electrolyser 781 is indicated as having a "high" level of storage capacity [i.e. including at least one of operating data of the electrolytic apparatus and a hydrogen storage amount of the electrolytic apparatus before the target period] ; electrolyser 782 is indicated as having a "medium" level of storage capacity; and electrolyser 783 is indicated as having a "low" level of storage capacity; and conventional loads 92 have no storage capacity. Finally, Column 6, Demand Response, identifies that electrolysers 78 have a "high" level of demand response in that they can be quickly turned "off'' or "on" (or set to some level in between based on hydrogen demand constraints) by controller 102, while conventional loads 92 cannot turned "off'' or "on" by controller 102, and are a fixed demand on grid 74), and on the prediction result of the transition of the electricity rate in the target period (see at least [0093] As will be understood by those of skill in the art, network 50 has an energy demand profile that can be compiled from historic data of demand activity on network 50 and which can be used to provide a fairly accurate prediction of future demand activity. Table I shows an energy demand profile caused conventional consumer loads 92; and see further Cross [0044] In addition, additional data source elements 255 and 260 of FIG. 2A allow one or more forecaster components 270 (each potentially including multiple forecasting models, not shown) of the system 200 to obtain and use information to forecast one or more types of power-related information, such as based on past and/or current weather data, past and/or current price data, past and/or current data about power supply and/or demand, etc. In this example, the forecaster components include a power price forecaster component 270a that forecasts prices for power supplied to and/or from the utility, a power demand forecaster component 270c that forecasts demand for power supplied from the battery, and a power supply forecaster component 270b that forecasts supply available of power to be supplied from the battery, although in other embodiments one or more such components may not be present and/or may be combined ( e.g., to replace the components 270b and 270C with a single power demand/supply forecaster that predicts positive and negative demand, with negative demand indicating  available supply). The CDI agent 250 may then receive such forecasted data, and use it together with other types of data described below, to manage the control of the battery to optimize or otherwise enhance one or more financial constraints and/or power availability constraints, such as in combination with other constraints related to battery life and/or other performance characteristics).
	
Claim 16 recites a computer readable storage medium performing the same steps as found in claim 3, and is rejected using the same rationale. 

In respect to claim 4, the combined invention of Fairle and Cross disclose the planning apparatus according to claim 2, further comprising a second model update unit that updates the operating plan generation model by learning based on a value of the second factor in a past period, a transition of an electricity rate or a prediction result of the transition of the electricity rate after the past period, and an ideal operating plan of the electrolytic apparatus after the past period (see at least [0092] Network 50 also includes a data network 110, such as the Internet, that is connected to controller 102, through which various energy market information is available, and through which controller 102 can update the energy market information posted on data network 110 and thereby notify other entities connected to network 110 about the status of energy network 50. The details of data network 110 and such energy market information will be discussed in greater detail below. Controller 102 connects to data network 110 via any suitable backhaul 114, such as a Tl, T3, or the like; see further  [0124] Thus, the information Table V can be used by controller 102 in conjunction with the information in Tables III and IV to arrive at a cost determination associated with using a particular power station 54 to provide power to a particular electrolyser 78 and/or conventional loads. Thus, note that when supplying electrolyser 782 and electrolyser 78 the emission cost in Table V will need to be added in to ar!ive at a total cost for producing power to meet the demand of that load, however, such emission cost would not be needed when determining costs for supplying electrolyser 78 and conventional loads 92. It should now be apparent that Table V can reflect market data that is updated on a continuous basis using data from an energy exchange or other market for trading energy).

In respect to claim 8, the combined invention of Fairle and Cross disclose the planning apparatus according to claim 2, wherein the first operating plan generation unit generates the operating plan of the electrolytic apparatus in the first period by using, among a plurality of operating plan generation models respectively corresponding to every number of apparatuses that operate among a plurality of the electrolytic apparatuses or every combination of the plurality of electrolytic apparatuses, an operating plan generation model according to an operating schedule of the plurality of electrolytic apparatuses in the first period (see at least  [0106] The frequency with which method 400 cycles is based, at least in part, on the ability of various elements in network 50 to react to instructions issued at step 440 from controller 102. Accordingly, it is to be understood that the  demand information received at step 410 also includes a certain degree of forecasting that takes into account the amount of time needed to activate or deactivate an electrolyser 78 and/or a power plant such as power plant 58 and 66. Thus controller 102 may schedule the operation of the electrolysers 78 on a "day forward" basis or in a schedule period co-incident to the scheduling of the general power grid so that power transactions with grid can be scheduled. During the operating period of the schedule controller 102 monitors operation of the different electrolysers 78 and power availability to make supply corrections to balance energy flows as needed, and ensure that various contract obligations between different entities that operate different portions of network 50 are being complied with).

Claim 17 recites a computer readable storage medium performing the same steps as found in claim 8, and is rejected using the same rationale. 

In respect to claim 13, the combined invention of Fairle and Cross disclose the planning apparatus according to claim 1, further comprising a control unit that performs control of operating the electrolytic apparatus by using the operating plan of the electrolytic apparatus in the first period ([0128] ...  Controller 102a can thus be used to issue instructions to fuel cell 82a to behave as a power station and supply power to grid 74a, or controller 102a can leave fuel cell 82a to simply supply power to consumers 86a attached thereto...).

	Allowable Subject Matter
Claims 5 – 7, 9 – 12, 18 – 20 would be allowable if the independent claims were rewritten to overcome the rejections under 35 U.S.C. 101, 2nd paragraph, set forth in this Office action, and if the allowable claims were rewritten to include all of the limitations of the base claim and any intervening claims.
	The closet prior art of record does not disclose or render obvious the claimed limitations of an operating plan selection unit that selects the operating plan generated by the second operating plan generation unit when the operating plan generated by the first operating plan generation unit does not satisfy a predetermined constraint, as recited in claim 5 (from which claims 6 and 7 depend), or  wherein the operating plan generation unit generates the operating plan of the electrolytic apparatus in the first period further based on a maintenance plan of the electrolytic apparatus in the first period, as recited in claim 9 (from which claims 10 – 12 depend). 

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Shihidehpour, Mohammad  et al. (US 20030182250 A1), which discloses a technique for forecasting market pricing of electricity;
Dillon; Jim C. et al. (US 20090319090 A1), which discloses an energy optimization system;
Kiefhaber; Holger et al. (US 20140365023 A1), which discloses systems and methods for computer implemented energy management;
Itaya; Nobuhiko (US 20160125339 A1), which discloses a demand-supply planning device, demand-supply planning method, demand-supply planning program, and recording medium;
Tiwari; Awadesh Kumar et al. (US 20140058534 A1), which discloses a plant control optimization system;
Viassolo; Daniel et al. (US 20130030784 A1), which discloses a renewable energy configurator;
Radl; Brad (US 20100071889 A1), which discloses a closed loop control of hydrogen cooling of an electric power generator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        






	
	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., Applicant’s specification, [0133].
        2 See MPEP 2106.04(a)(2) II. A. and MPEP 2106.04(a)(2) III. B. and C. 
        3 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        4 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015). 
        
        
        5 Noting that the further limitations regarding the model do not affect the operating plan generating unit.